Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3, 6-7, 9-14, 16-18, 22, 24-31, 33-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer (US Pub 20050191501) in view of either one of Frank (US Pub 20100279144) or Pallotta (US Pub 20150140354) and evidenced by Luke (https://refractiveindex.info).
Regarding claim 1: Lemmer teaches a glass substrate with the following stack of layers.

    PNG
    media_image1.png
    351
    542
    media_image1.png
    Greyscale

Although Lemmer fails to teach a first layer of antireflective dielectric material comprising silicon nitride in direct contact with the glass, Lemmer does not exclude such a layer and instead, only generally teaches a low e stack on glass.
	As Frank and Pallotta, who each similarly teaches a low e stack on glass, disclose it being desirable in the art to place a Si3N4 layer between and contacting both an underlying glass substrate and an overlying TiO2 layer, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a Si3N4 layer in between and directly contacting their glass substrate and overlying TiO2 layer 3 to obtain a desirable low-e stack.
Regarding the claimed indices, the Examiner notes for the record that while Applicants claim refractive index for various layer throughout their claims, as they do not claim nor disclose in their specification at what wavelength the indices are referring to/being measured, as long as the layer of the prior art can be reasonably said to have an index as claimed, regardless of at what wavelength, the index limitations will be met. 
In the instant case, as mentioned above, the first layer of antireflective dielectric comprises silicon nitride and as evidenced by Luke, silicon nitride has an index within the claimed range at certain wavelengths. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
Additionally, although Lemmer does not teach their 1st layer 7 of anti-reflective transparent dielectric having an index of 1.32-1.55, given that the layer is ZnO which is the same material used by Applicants’ (see Applicants’ claim 11, 14, etc), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). 
Similarly, as shown above, Lemmer’ 3rd layer 13 of anti-reflective material is a metal oxide and more specifically, ZnO, and while Lemmer may not teach the index, given that the layer is ZnO which is the same material used by Applicants’ (see Applicants’ claim 25 for example), one having ordinary skill would reasonably conclude the same indices to be present (MPEP 2112). However, the Examiner does additionally note that Lemmer teaches that their 3rd layer can be AZO (see 0028).
	While Lemmer does not explicitly discuss their 2nd layer 11 barrier layer being absorbent anti-corrosion material, as the layer is NiCrOx which is the same material used by Applicants’ (see Applicants’ claim 24), one having ordinary would reasonably conclude the same properties to be present (MPEP 2112). Further, although Lemmer may not explicitly discuss the material being “to protect the functional layer from oxidation and corrosion”, this is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, similar to that above, as the layer is NiCrOx which is the same material as Applicants’ (see Applicants’ claim 24), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112).
	Although Lemmer may not explicitly discuss their 4th layer 15 material “to increase visible light transmission and scratch resistance of the substrate”, similar to the discussion above, this is intended use and it has been held by the courts that as long as the material is capable of such use, the limitation will be met. In the instant case, as the layer is silicon nitride which is the same material as Applicants’ (see Applicants’ claim 29, 30-31 for example), one having ordinary would also reasonably conclude the same capabilities to be present (MPEP 2112).
	Lemmer does teach their coating having a high visible light transmission, resistivity and emissivity in the ranges claimed (see Tables 2 and 3). While they may not discuss the solar transmission, given that Lemmer’s coating meets that claimed, one having ordinary skill would reasonably conclude the same properties to be present (MPEP 2112). 
Regarding claim 3: As discussed above, the first layer of antireflective dielectric is silicon nitride, which is in contact with the substrate, and as evidenced by Luke, silicon nitride will have an index within the claimed range at certain wavelengths. Additionally, given that silicon nitride is the same material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
The silicon nitride layer is that according to Frank or Pallotta (see discussion in claim 1), it will have a thickness of 4-25nm or 4-60nm (see Tables in ‘144 and Table in ‘354) overlapping the range claimed providing a prima facie case of obviousness (MPEP 2144.05). 
Regarding claims 6-7 and 9: As discussed above, the first layer of antireflective dielectric comprises a silicon nitride layer (first pre-layer), which is in contact with the substrate and an overlying TiO2 layer 3 (second pre-layer). 
Regarding the claimed indices, for reasons above, silicon nitride as evidenced by Luke, has an index within the claimed range at certain wavelengths. Additionally, given that silicon nitride is the same first pre-layer material as Applicants’, one having ordinary skill would reasonably conclude the same index to be present (MPEP 2112).
	Lemmer does teach their TiO2 layer has an index of 2.3-2.6 falling within the second pre-layer range of claim 6 and overlapping that of claim 7; however, it is noted that as the layer is TiO2 which is the same second pre-layer material used by Applicants second pre-layer, it would be expected to have the same index as claim 7 (MPEP 2112). 
The silicon nitride layer (first pre-layer) is that according to Frank or Pallotta (see discussion in claim 1) which will have a thickness of 4-25nm or 4-60nm (see Tables in ‘144 and Table in ‘354) overlapping the range claimed providing a prima facie case of obviousness (MPEP 2144.05). 
The TiO2 layer (second pre-layer) has a thickness overlapping the claimed 1-10 range (see Lemmer Table 1) providing a prima facie case of obviousness (MPEP 2144.05).

Regarding claims 10-13 and 14: As shown above, the 1st layer 7 of anti-reflective transparent dielectric material of the two-layer structure is transparent ZnO but can instead, be AZO (0028). Lemmer teaches the layer having a thickness of 1-30 (see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claims 16-17 and 18: As shown above, Lemmer’s 1st layer 7 is ZnO, but can instead be AZO (see 0028) but Lemmer fails to teach the layer having a thickness of 50-90nm. However, it is initially noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, although Lemmer fails to teach the thickness, they also do not exclude it. Additionally, as one having ordinary skill would readily know that adjusting thickness changes optical properties, one having ordinary would have found it obvious to optimize thickness as desired through routine experimentation to obtain desirable optics.
Regarding claim 22: As shown above, the functional metal layer 9 in the two layer structure is a noble metal of Ag and Lemmer teaches the layer having a thickness within the claimed range (see Table 1). 
Regarding claim 24: As shown above, the second layer 11 of absorbent material is NiCrOx and has a thickness within the claimed range (see Table 1). 
Regarding claim 25-27: As shown above, the third layer 13 is ZnO and has a thickness within the claimed ranges (see Table 1). 
Regarding claim 28: As shown above, the 3rd layer 13 of anti-reflective material is ZnO. The layer can have a thickness of 4-40nm (see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claims 29 and 31: As shown above, the 4th layer 15 is a nitride of silicon and will have a thickness within the range claimed (see Table 1). 
Regarding claim 30: As shown above, the 4th layer 15 is a nitride of silicon and has a thickness of 5-75nm (see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claims 33 and 34: Lemmer as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ NiCrOx (11)/ZnO (13)/Si3N4 (15)

and they do teach that one or both of the ZnO layers can be AZO (See 0028) which allows for the following;

Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/AZO (7)/Ag (9)/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Regarding claims 35-36 and 37: As discussed, Lemmer as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ NiCrOx (11)/ZnO (13)/Si3N4 (15)

and they do teach that one or both of the ZnO layers can be AZO (See 0028) which allows for the following;

Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/AZO (7)/Ag (9)/ NiCrOx (11)/AZO (13)/Si3N4 (15)

Although Lemmer does not teach an additional AZO/Ag in the location claimed, Lemmer does not exclude it either and instead, only generally teaches a low e stack on glass.
	As Frank and Pallotta, who each similarly teaches a low e stack on glass, disclose it being desirable in the art to include an additional AZO/Ag sequence in the location claimed (see Figures and 0035 in Pallotta and 0041 and Figures in Frank), it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include an AZO/Ag in the location claimed to obtain a desirable low-e stack.
	This modification will provide Lemmer with the following meeting claim 35-36 and 37,
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ AZO/Ag/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/AZO (7)/Ag (9)/ AZO/ Ag/ NiCrOx (11)/AZO (13)/Si3N4 (15)

Regarding claims 38-39 and 40: As discussed, Lemmer as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ NiCrOx (11)/ZnO (13)/Si3N4 (15)

and they do teach that one or both of the ZnO layers can be AZO (See 0028) which allows for the following;

Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/AZO (7)/Ag (9)/ NiCrOx (11)/AZO (13)/Si3N4 (15)

Although Lemmer does not teach two additional AZO/Ag in the location claimed, Lemmer does not exclude it either and instead, only generally teaches a low e stack on glass.
	As Pallotta, who similarly teaches a low e stack on glass, disclose it being desirable in the art to include two additional AZO/Ag sequences in the location claimed (see Figure 2 and 0035 in Pallotta), it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include two AZO/Ag sequences in the location claimed to obtain a desirable low-e stack.
	This modification will provide Lemmer with the following meeting claim 38-39 and 40,
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/AZO/Ag/AZO/Ag/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/AZO (7)/Ag (9)/ AZO/Ag/AZO/Ag/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Regarding claim 41: As shown above, the two layer structure comprises ZnO/Ag. The Ag layer has a thickness within the range claimed (Table 1) and the ZnO layer has a thickness of 1-30nm(see Table 1) which overlaps the claimed thickness providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Regarding claim 42: For reasons discussed above, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include an additional AZO/Ag sequence according to Pallotta or Frank on their AZO/Ag.
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/AZO (7)/Ag (9)/ AZO/ Ag/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Lemmer’s AZO/Ag has a thickness of 10-30nm/12nm and the additional overlying AZO/Ag according to Pallotta and Frank will have a Ag thickness meeting the range claimed (Pallotta and Frank).
Although the art fails to teach the additional AZO being 50-90nm, for reasons similar to above, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, as one having ordinary skill would readily know that adjusting thickness changes optical properties, one having ordinary would have found it obvious to optimize thickness as desired through routine experimentation to obtain desirable optics. 
Regarding claim 43: For reasons discussed above, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include two additional AZO/Ag sequences according to Pallotta on their AZO/Ag.
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/AZO (7)/Ag (9)/ AZO/Ag/AZO/Ag/ NiCrOx (11)/AZO (13)/Si3N4 (15)
Lemmer’s AZO/Ag has a thickness of 10-30nm/12nm and the additional overlying AZO/Ag sequences according to Pallotta will have the second and third Ag thicknesses meet the ranges claimed (Pallotta).
Although the art fails to teach the additional AZO layers being 50-90nm, for reasons similar to above, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, as one having ordinary skill would readily know that adjusting thickness changes optical properties, one having ordinary would have found it obvious to optimize thickness as desired through routine experimentation to obtain desirable optics. 

2.	Claims 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemmer (US Pub 20050191501) in view of Stachowiak (US PN 6802943).
	As discussed above, Lemmer teaches the invention of claim 1.
Regarding claim 32: Lemmer as modified above (see discussion in claim 1) provides for the following;
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/ NiCrOx (11)/ZnO (13)/Si3N4 (15)
Although Lemmer fails to include NiCr in the location claimed, Lemmer does not exclude it either and instead, only generally teaches a low e stack on glass.
	As Stachowiak, who similarly teaches a low e stack on glass teaches it being desirable to place a thin metal layer of NiCr in between a Ag layer and a NiCrOx layer to improve barrier properties, it would have been obvious to one having ordinary skill at the time of invention to modify Lemmer to include a layer of NiCr between their Ag and NiCrOx layer for improved barrier performance.
	This modification will provide Lemmer with the following meeting claim 32,
Glass/Si3N4/TiO2 (3)/Si3N4 (5)/ZnO (7)/Ag (9)/NiCr/ NiCrOx (11)/ZnO (13)/Si3N4 (15)

Response to Arguments
Applicant’s arguments filed May 16, 2022 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784